People ex rel. Booth v Warden, Otis Bantum Corr. Ctr. (2018 NY Slip Op 00158)





People ex rel. Booth v Warden, Otis Bantum Corr. Ctr.


2018 NY Slip Op 00158


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2017-11408	DECISION, ORDER & JUDGMENT

[*1]People ex rel. Christopher Booth, on behalf of Dwayne Blackwood, petitioner, 
vWarden, Otis Bantum Correctional Center, etc., respondent.


Christopher Booth, New York, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove of counsel), for respondent.

Writ of habeas corpus in the nature of an application pursuant to CPL 170.70 to release the defendant in a criminal action entitled People v Blackwood, pending in the Supreme Court, Kings County, under Indictment No. 8422/17, and application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed as academic, without costs or disbursements.
The issues raised on this writ of habeas corpus are academic, as the detainee has been indicted (see People ex rel. Scoralick, 140 AD2d 658). Under the circumstances of this case, review of the issues raised is not warranted under any exception to the mootness doctrine (see e.g. Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715; People ex rel. Kneitel v Warden, Rikers Is. Corr. Facility, 120 AD3d 1274; People ex rel. Crow v Warden, Anna M. Kross Detention Ctr., 76 AD3d 646). Accordingly, we dismiss the writ as academic.
DILLON, J.P., LEVENTHAL, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court